Citation Nr: 1613102	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-23 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral artery disease, including as secondary to in-service herbicide exposure.

2.  Entitlement to service connection for a respiratory disorder, including as secondary to in-service herbicide exposure.

3.  Entitlement to service connection for neuropathy/peripheral neuropathy of the upper extremities, including as secondary to in-service herbicide exposure.

4.  Entitlement to service connection for neuropathy/peripheral neuropathy of the lower extremities, including as secondary to in-service herbicide exposure.

5.  Entitlement to service connection for hypertension, including as secondary to in-service herbicide exposure and/or service-connected posttraumatic stress disorder with mood and major depressive disorder.

6.  Propriety of the reduction of the 100 percent rating assigned for prostate cancer to a 60 percent evaluation for prostate cancer, status post radical prostatectomy and radiation therapy, effective December 1, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967.  These matters came before the Board of Veterans' Appeals (Board) from rating decisions rendered in April 2009 and September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue of entitlement to service connection for hypertension, to include as secondary to herbicide exposure and/or service-connected posttraumatic stress disorder (PTSD), with mood and major depressive disorder, is remanded to the RO.


FINDINGS OF FACT

1.  The Veteran had service in Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides.
 
2.  Peripheral artery disease was not present in service and is not shown to be related to service, to include as due to herbicide exposure.

3.  A respiratory disorder, to include chronic obstructive pulmonary disorder (COPD), was not present in service and is not shown to be related to service, to include as due to herbicide exposure.

4.  Neuropathy/peripheral neuropathy of the upper extremities, was not present in service, was not present to a compensable degree within one year of service discharge, and is not shown to be related to service, to include as due to herbicide exposure.

5.  Neuropathy/peripheral neuropathy of the lower extremities, was not present in service, was not present to a compensable degree within one year of service discharge, and is not shown to be related to service, to include as due to herbicide exposure.

6.  In an April 2009 rating decision, the RO proposed to reduce the disability evaluation for the Veteran's service-connected prostate cancer from 100 percent to a 40 percent rating.

7.  In a September 2009 rating decision, the RO reduced the 100 percent rating assigned for the Veteran's service-connected prostate cancer residuals to a 60 percent rating, effective December 1, 2009.  

8.  The evidence of record does not show that there has been any local recurrence or metastasis of the service-connected prostate cancer.

9.  The evidence of record shows voiding dysfunction, including urinary incontinence, requiring the wearing of absorbent materials which have to be changed more than four times per day as a residual of the Veteran's service-connected prostate cancer.  



CONCLUSIONS OF LAW

1.  Peripheral artery disease was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  A respiratory disorder, to include COPD, was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  Neuropathy/peripheral neuropathy of the upper extremities was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  Neuropathy/peripheral neuropathy of the lower extremities was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  The reduction of the rating for the Veteran's service-connected prostate cancer residuals from a 100 percent to a 60 percent rating, effective December 1, 2009, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.105, 4.115a, 4.115b, Diagnostic Codes 7528-7527 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The RO's November 2008 letter, provided before the initial adjudication of the service connection claims on appeal in April 2009, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the service connection issues on appeal.

VA has obtained service treatment records, service personnel records, private treatment records, and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  In March 2010, the Social Security Administration (SSA) responded that it had no medical records for the Veteran.  The Veteran submitted multiple written statements pertaining to his claims.  He was also provided with VA examinations in conjunction with the service connection claims on appeal in November 2013 and December 2013 to clarify the nature and etiology of his claimed circulatory, peripheral nerves, and respiratory disorders.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the medical examinations obtained by VA in November 2013 and December 2013 were adequate, as they were based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran's service connection claims were previously before the Board in October 2013 and remanded for additional evidentiary development, to include affording the Veteran multiple VA examinations.  Based on the foregoing discussion, the Board finds substantial compliance with the October 2013 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

With regard to the Veteran's propriety of the reduction appeal, such appeals stem from a 38 C.F.R. § 3.105(e) reduction, not a claim or application for benefits.  As such, it arises from an action initiated by the RO, not the Veteran.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  38 C.F.R. § 3.105(e), (i). 

Generally, 38 C.F.R. § 3.105(e) allows for a reduction in the evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  First, there must be a rating action proposing the reduction, and the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

The Board concludes that VA has complied with the notification and due process requirements applicable to the reductions of the Veteran's disability ratings.  Specifically, the April 2009 rating decision informed the Veteran of the proposed reduction, the evidence, and the reasons and bases for the proposed reduction.  The May 2009 notice letter to the Veteran informed him of his right to submit additional evidence or argument and to present such evidence or argument at a personal hearing, pursuant to 38 C.F.R. § 3.105(e), (i).  The reduction, following the 60-day period to allow evidence to be submitted, was adjudicated in a September 2009 rating decision, which is, in part, the subject of this appeal.  In the September 2009 rating decision, the RO informed the Veteran that the reduction would take effect December 1, 2009.  The RO properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claims by the RO were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Service Connection

Regarding the Veteran's service connection claims, he has asserted that his claimed circulatory, peripheral nerve, and respiratory disorders are related to his military service, to include in-service herbicide exposure.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such malignant tumors and cardiovascular-renal disease, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309.  

A veteran who served in Vietnam is presumed to have been exposed to herbicides during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active service, certain diseases, including respiratory cancers, early-onset peripheral neuropathy, and ischemic heart disease, are deemed service-connected.  However, the term ischemic heart disease does not include peripheral manifestations of arteriosclerosis, such as peripheral vascular disease or stroke, or any other condition that does not quality within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e).  

Based on the Veteran's active duty service in the Republic of Vietnam from October 1966 to November 1967, as documented in his service personnel records, he is presumed to have been exposed to herbicides.  The Veteran's claimed disorders, other than early-onset peripheral neuropathy, are not among the list of diseases available on a presumptive basis in situations where a veteran was exposed to herbicides during active duty service.  38 C.F.R. § 3.309(e).  This does not, however, preclude a claimant from establishing service connection for the claimed disorders on direct basis, to include as due to exposure to herbicides.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service treatment records are void of any findings or diagnoses of peripheral artery disease, peripheral neuropathy, or any respiratory disorder.  In May 1966, the Veteran fell off a truck and had slight spasm of the right paraspinal muscles, as well as full range of motion.  A January 1967 service treatment record indicated that the Veteran was treated for complaints of back pain, with glove and stocking numbness of the right leg to the knee.  He had slight prominence of right paraspinal muscles, with no tenderness, as well as full range of motion.  The Veteran also complained of painful urination, dysuria, and chills.  A January 1967 lumbosacral spine x-ray report was negative. 

Post-service private treatment records dated from 2006 show that peripheral arterial disease, chronic obstructive pulmonary disorder (COPD), questionable peripheral neuropathy, renal disease associated with anemia and COPD, and radiculopathy of left L5 and right S1 were diagnosed.  In-patient private treatment records dated in April and May 2008, the Veteran had no edema of the lower extremities, had a family history of emphysema, and was an ex-smoker.  He reported smoking between one and three packs of cigarettes per day for 40 to 45 years, with cessation two months prior his hospital admission.  

In a May 2008 VA Agent Orange examination report, the examiner indicated that while the Veteran had a new diagnosis of the left fourth blue toe, he would not be referred for diagnostic consultation to any of the specialty services.  On physical examination, the Veteran's lungs were clear to auscultation and percussion with equal breath sounds, bilaterally.  His extremities were without edema and peripheral pulses were intact.  Deep tendon reflexes were symmetric in the upper and lower extremities, bilaterally, and sensory examination was grossly intact. 

A September 2008 private radiology report revealed mild degenerative disc disease and moderate bilateral facet hypertrophy at L4-5 and L5-S1.  A September 2008 private nerve conduction study was conducted for evaluation of upper and lower extremity symptoms, as well as for evaluation of polyneuropathy.  Study results revealed normal upper extremity motor and sensory findings, as well as right median nerve conduction within normal limits.  Lower extremity findings were listed as moderate left L5 radiculopathy, mild right tibial neuropathy at the ankle, and mild right S1 radiculopathy.

In his June 2009 substantive appeal, the Veteran asserted that his VA doctors have stated that his health issues were a result of exposure to Agent Orange.  Additional private treatment notes dated in 2009 noted that the Veteran continued to smoke and understood the risks involved with continued cigarette use.

In a November 2013 VA examination report, the examiner noted his review of the electronic claims file, citing to specific pieces of evidence like notations in the Veteran's service treatment records.  The examiner indicated that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  However, some symptoms attributable to peripheral nerve conditions were noted, including mild paresthesias and/or dysesthesias in the left lower extremity, as well as mild numbness in the right and left lower extremity.  Muscle strength testing was normal, with no findings of muscle atrophy.  Examination of the reflexes was normal, except for absent right ankle reflex.  Results for sensation testing for light touch were normal except for decreased left lower leg/ankle (L4/L5/S1) and decreased left foot/toes (L5).  Evaluation of each upper and lower extremity nerve was normal.  The Veteran had significant arterial disease, with left femoral artery stent placement in 2012.  After reviewing the record and examining the Veteran, the examiner opined that there was no evidence of Agent Orange neuropathy, indicating that the symptoms on the Veteran's left side were due to arterial insufficiency, as well as suspected nonservice-related left lumbar radiculopathy.

In a December 2013 VA examination report, the examiner diagnosed peripheral vascular disease.  The Veteran reported a history of left leg stent placement in January 2013, having a blood clot in his left leg in July 2013, and being put on a blood thinner.  He complained of having problems walking on his left leg, as well as left foot and lower leg throbbing and numbness.
After reviewing the electronic claims file and examining the Veteran, the examiner opined that the claimed condition "was less likely than not (less than 50% probability)" incurred in or caused by the claimed in-service injury, event or illness.  In the cited rationale, the examiner opined that Veteran's peripheral arterial/vascular disease was "most likely" related to his extensive smoking history, which was a major risk factor for development of that disease.

In a December 2013 VA examination report, the examiner diagnosed COPD.  The Veteran reported a history of COPD, which he stated was diagnosed approximately four years previously.  He reported a history of smoking with a 50 pack year smoking history.  After reviewing the electronic claims file and examining the Veteran, the examiner opined that the claimed condition "was less likely than not (less than 50% probability)" incurred in or caused by the claimed in-service injury, event or illness.  In the cited rationale, the examiner opined that the Veteran had COPD, with the major risk factor for development of that disease, "far and away", being smoking.  It was highlighted that the Veteran had an extensive smoking history, approximately 50 packs per year.

Service connection for residuals of peripheral artery disease, peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, and a respiratory disorder is not warranted.  As an initial matter, there is no factual basis in the record that the claimed disorders were incurred during service, or manifested within a year thereafter, or for several years after his discharge from service in 1967.  Available service treatment records do not reflect findings of peripheral artery disease, peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, or any respiratory disorder at military service discharge. 

Post-service medical evidence of record first showed findings of peripheral artery disease, peripheral neuropathy or radiculopathy, or a respiratory disorder more than three decades after the Veteran's separation from active service.  The passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a claimed disability are factors that tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

Post-service medical evidence of record clearly showed findings of peripheral artery disease and a respiratory disorder, COPD.  While the December 2013 VA examiner indicated that the Veteran did not have a peripheral nerve disorder or evidence of Agent Orange neuropathy, the examiner did note that symptoms attributable to peripheral nerve conditions were shown, including mild paresthesias and/or dysesthesias in the left lower extremity as well as mild numbness in the right and left lower extremity.  Furthermore, additional evidence of record showed findings of questionable peripheral neuropathy, moderate left L5 radiculopathy, mild right tibial neuropathy at the ankle, and mild right S1 radiculopathy.

As discussed above, the Veteran served in Vietnam and his exposure to herbicides is presumed.  However, evidence of record clearly reflects that peripheral neuropathy symptomatology was not characterized as early-onset peripheral neuropathy or shown to manifest to a compensable degree within one year of service discharge.  In addition, the record does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's claimed disorders and his active military service, and neither the Veteran nor his representative has identified or alluded to the existence of any such opinion.  In fact, the November 2013 VA examiner specifically determined that there was no evidence of Agent Orange neuropathy, indicating that the symptoms on the Veteran's left side were due to arterial insufficiency, as well as suspected nonservice-related left lumbar radiculopathy.  The VA examiners in the December 2013 examination reports also specifically opined that the Veteran's claimed circulatory and respiratory disorders were "less likely than not" related to active duty military service or events during active service, such as herbicide exposure.  Each examiner provided a complete rationale for the stated opinions, citing to a detailed review of the evidence of record, as well as finding other etiologies or recognized risk factors caused the claimed disorders. 

As such, the Board considers these medical opinions to be of great probative value in this appeal.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (finding that it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (noting that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, neither the Veteran nor his representative has presented, identified, or alluded to the existence of any medical opinion that directly contradicts the conclusions reached by examiners in the November 2013 and December 2013 VA examination reports.

The only evidence of record which relates the Veteran's claimed disorders to his active military service are his own statements.  The Veteran's statements are competent evidence as to observable symptomatology, including numbness, shortness of breath, and pain.  See Barr, 21 Vet. App. at 307.  However, the Veteran's statements that his current circulatory, peripheral nerve, and respiratory disorders were incurred during or as a result of active service draw medical conclusions, which the Veteran is not qualified to make.  Although lay statements are competent evidence to provide opinions on some medical issues, the etiology of the Veteran's claimed circulatory, peripheral nerve, and respiratory disorders falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Moreover, the November 2013 and December 2013 VA examiners considered the Veteran's statements when providing the aforementioned medical examination reports.

The Veteran has reported that his VA doctors have stated that his health issues were a result of exposure to Agent Orange.  However, records obtained from that VA treatment providers do not show any discussion that the claimed disorders were related to in-service herbicide exposure.  Although a layperson may be competent to report a contemporaneous diagnosis, a remote history of a medical opinion related by medical professionals is of limited, if any probative value.  See generally Jandreau, 492 F.3d at 1377.  The Board finds these statements, in the absence of any corroborative findings in the record, are of less probative value than the medical during his active service.

Accordingly, service connection for peripheral artery disease, peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, and a respiratory disorder, to include as due to in-service exposure to herbicides, is not warranted.  The evidence of record simply does not establish either on a direct or presumptive basis that the Veteran's claimed circulatory, peripheral nerve, and respiratory disorders were caused by his military service.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Prostate Cancer

Turning to the Veteran's appeal concerning the propriety of the reduction for service-connected prostate cancer residuals, a longitudinal review of the record reveals that the Veteran underwent a radical retropubic prostatectomy and bilateral obturator lymph node dissection in February 2007, after being diagnosed with adenocarcinoma of the prostate.  Additional private treatment records dated in October 2007, the Veteran's prostate specific antigen (PSA) levels were increasing post prostatectomy with a low risk factor of capsular penetration and perineal pain.  It was noted that the Veteran had good bladder control after surgery, with nocturia times one, good force of stream, and no leakage.

The Veteran was hospitalized from April to May 2008, with diagnoses including COPD exacerbation, prostate cancer, renal insufficiency probably prerenal azotemia, anemia, and chronic kidney disease of unclear etiology.  An April 2008 renal ultrasound yielded normal results, with no evidence of ascites.  It was noted that he had a history of recurrent prostate cancer and completed radiation therapy in March 2008.  

In a May 2008 rating decision, entitlement to service connection for prostate cancer was granted.  The RO assigned a 100 percent rating for that disability under Diagnostic Code 7528, effective March 4, 2008.

In a November 2008 statement, a private physician, D. R. V., M.D., indicated that the Veteran had a radical prostatectomy for carcinoma of the prostate, with residual prostate cancer and required radiation therapy to the prostate fossa.  The physician commented that the Veteran could not be considered "cured" until 10 years after the radiation with normal PSA levels.  It was further highlighted that even at that point, the Veteran would require yearly PSA testing to follow up for possible recurrence of the carcinoma.

In a December 2008 VA examination report, the Veteran indicated that he was diagnosed with prostate cancer in 2006, underwent a prostatectomy, and had subsequent Zoladex injections, as well as 35 treatments of radiation.  He denied experiencing any renal dysfunction, lethargy, weakness, anorexia, or weight change.  He reported that his urinary frequency during the day was approximately every two to three hours and three to four times at night.  He further reported urinary incontinence and commented that he wore absorbent materials, which had to be changed approximately three to four times per day, but denied the need for appliances.  The examiner listed diagnoses of prostate cancer and urinary incontinence, with the need to wear absorbent pads to be changed approximately three to four times per day.

Based on the results of the December 2008 VA examination report, in an April 2009 rating decision and a May 2009 letter, the RO proposed reducing the 100 percent rating assigned for prostate cancer to a 40 percent evaluation.  

In statements dated in April and May 2009, Dr. V. indicated that the Veteran's micro urinalysis was normal and his PSA level was 0.1 in April 2009.  It was noted that the Veteran was attempting to maintain his 100 percent disability for prostate cancer with VA.  The physician detailed that the Veteran had a history of being exposed to Agent Orange when he was in Vietnam, indicating that a recent study showed exposure to be associated with increased risk of progression of prostate cancer, post treatment.  The physician highlighted that the Veteran required radiation therapy post radical prostatectomy and had complications from radiation therapy.  Although his PSA was stable now, the physician noted that the Veteran's PSA was not "0" and could be considered have chronic cancer, as it would take at least l0 years to see if he had a cure from the cancer.  The physician listed an assessment of prostate cancer, chronic "DV" (mostly likely an abbreviation for Deo volente).  It was further indicated that the Veteran had urinary incontinence and required pad changes six times a day.   

After the Veteran was given the opportunity to respond, the RO effectuated a reduction for the Veteran's service-connected prostate cancer residuals in a September 2009 rating decision.  The RO reduced the 100 percent rating assigned for prostate cancer to a 60 percent evaluation for prostate cancer, status post radical prostatectomy and radiation therapy, under Diagnostic Codes 7528-7527, effective December 1, 2009.

The RO noted that there was no evidence of current metastasis or recurrence of active cancer, but did acknowledge the private physician's note of the possibility of recurrence of his prostate cancer.  It was indicated that an evaluation of 60 percent was warranted for residual urinary incontinence, as the evidence showed he required the wearing of absorbent materials, which must be changed more than four times per day.

The Veteran then perfected an appeal, claiming that the September 2009 reduction was improper, as his condition was shown to be chronic and to affect his health for the rest of his life. 

In a February 2010 VA examination report, the examiner indicated that there was no evidence of prostate cancer recurrence.  The Veteran reported that he developed urinary and bowel incontinence after radiation treatment, using at least seven to eight diapers per day.  Laboratory findings from February 2010 were listed as BUN of 16, creatinine of l.8 mg%, and PSA of 0.068.  It was further noted that his urinalysis was normal.

In an April 2011 statement, another private physician, H. M. F., M.D., indicated that the Veteran had incontinence of urine and bowel function due to radiation for prostate cancer.  The Veteran was noted to have chronic renal disease as manifested by elevated creatinine with the last value in December 2010 of 1.56 mg%.

In a May 2011 VA examination report, the examiner diagnosed prostate cancer, status post radical prostatectomy and radiation treatment.  It was indicated that the Veteran had evidence of urinary incontinence on physical examination.  The Veteran reported issues with bladder and bowel incontinence since his treatment and commented that he wore diapers continuously, using six to eight Depends a day.  Laboratory findings from May 2011 were listed as BUN (blood urea nitrogen) of 17, creatinine of 1.5 mg%, and PSA of 0.04.  It was further noted that his urinalysis was negative for any worrisome findings.

In a February 2012 VA examination report, the examiner diagnosed chronic kidney disease.  The Veteran reported that he has frequent urination and gets up four to five times with urinary and bowel incontinence.  It was noted that his creatinine averaged 1.5 since October 2006.  He indicated that he does not require regular dialysis, have any signs or symptoms due to renal dysfunction, or a history of recurrent symptomatic urinary tract or kidney infections.  The examiner noted that the Veteran had evidence of elevated creatinine before his diagnosis of prostate cancer and has remained stable since his treatment for prostate cancer, opining that it was "less likely than not" that his mild chronic kidney disease was related to his prostate cancer.

In a September 2013 VA examination reports, the examiner diagnosed prostate cancer.  The Veteran was noted to have voiding dysfunction causing urine leakage requiring use of an appliance and use of absorbent material, which must be changed more than four times per day.  He was noted to have voiding dysfunction causing increased urinary frequency with nighttime awakening to void three to four times.  It was indicated that the Veteran was in remission, completed treatment for malignant neoplasm or metastases, and was currently in watchful waiting status.

In a December 2013 VA medical opinion, the examiner noted his review of the claims file and opined that it was "less likely than not" that the Veteran's current renal conditions were related to prostate cancer or his treatment thereof.  In the cited rationale, the examiner noted that type of prostate treatment received by the Veteran was unlikely to result in a renal condition, as those findings were congruent with the medical literature regarding prostate cancer treatment and renal conditions.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

The Veteran's prostate cancer residuals have been rated under 38 C.F.R. § 4.115b, Diagnostic Codes 7528-7527.  The hyphenated diagnostic code indicates that malignant neoplasms of the genitourinary system, under Diagnostic Code 7528 is the service-connected disorder, and prostate gland injuries, infections, hypertrophy, and postoperative residuals, under Diagnostic Code 7527, is the residual condition.  38 C.F.R. § 4.27 (2015).  

Under Diagnostic Code 7528, malignant neoplasms of the genitourinary system warrant a maximum 100 percent rating.  A Note to Diagnostic Code 7528 provides that following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  

Regarding the reduction of the disability ratings for prostate cancer residuals, the RO followed the proper procedure in reducing the 100 percent rating to a 60 percent for the Veteran's prostate cancer residuals, as discussed above.  38 C.F.R. § 3.105(e).  Moreover, regulatory provisions normally applicable to reductions from 100 percent, and for rating reductions in general, are not applicable where, as here, the reduction is mandated by expiration of a time period set forth in the rating schedule.  See Rossiello v. Principi, 3 Vet. App. 430 (1992) (holding that a 100 percent rating for mesothelioma ceased to exist by operation of law because the applicable diagnostic code involved contained a temporal element for that 100 percent rating). 

Under Diagnostic Code 7527, prostate gland injuries, infections, hypertrophy, postoperative residuals are rated as voiding dysfunction or urinary tract infection, whichever is predominant.  In this case, the Veteran's prostate cancer residuals have predominantly been characterized by voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7527.

Renal dysfunction with persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, warrants the assignment of an 80 percent evaluation.  Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg%; or, creatinine more than 8 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants the assignment of a 100 percent evaluation.  38 C.F.R. § 4.115a.

Voiding dysfunction may be rated based on urine leakage, frequency, or obstructed voiding.  For evaluations based on urine leakage, due to continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence, a 60 percent rating is warranted for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  A 40 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 20 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed less than 2 times per day.  Id. 

For evaluations based on urinary frequency, a 40 percent rating is warranted for daytime voiding interval less than one hour, or awakening to void five or more times per night.  Daytime urinary frequency intervals between one and two hours or nocturia three or four times a night warrants a 20 percent rating.  A 10 percent evaluation is warranted for daytime voiding interval between two and three hours, or; awakening to void two times per night.  Id.

For evaluations based on urinary tract infections, poor renal dysfunction is rated as renal dysfunction.  A 30 percent rating is warranted for recurrent symptomatic infection requiring drainage and frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management.  A 10 percent evaluation is warranted for long-term drug therapy, one to two hospitalizations per year and/or requiring intermittent intensive management.  38 C.F.R. § 4.115a.

At the time of the September 2009 rating decision, the evidence included a December 2008 VA examination report, as well as treatment records and statements from the Veteran's private physicians, which showed that a 60 percent rating for voiding dysfunction, but no more, was appropriate for the Veteran's service-connected prostate cancer residuals.  The evidence of record dated prior to and since the September 2009 rating decision does not support the assignment of a disability rating in excess of 60 percent.  The Veteran was in remission with cessation of therapy, as there had been no recurrence or metastasis.  Despite the statements dated in April and May 2009 from Dr. V. that he was not considered cured, the regulations clearly provide that six months after cessation of treatment if there is no further reoccurrence or metastasis of prostate cancer the rating shall be reduced and rated on the residuals.  The Veteran has consistently reported voiding dysfunction, including urinary incontinence, requiring the use of an appliance and the wearing of absorbent materials which had to be changed more than four times per day.  Furthermore, any mild renal dysfunction of record was shown to predate and not to be related to his prostate cancer.  

In reaching the above determination, the Board has also considered the Veteran's statements that the reduction of the evaluation was not warranted.  In this case, the Veteran's statements are competent evidence as to his symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, these statements have been considered by both the Board and the December 2008, February 2010, May 2011, February 2012, September 2013, and December 2013 VA examiners.  His statements, however, are not competent evidence to identify a specific level of disability relating the prostate cancer residuals to the appropriate rating criteria.  On the other hand, the medical findings, as provided in the VA examination reports and private treatment records, directly address the criteria under which the Veteran's service-connected prostate cancer residuals was evaluated at the time of the reduction.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected mechanical prostate cancer is evaluated as a malignant neoplasm of the genitourinary system pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7528-7527, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  The evidence of record does not show that there has been any local recurrence or metastasis of the service-connected prostate cancer, with the residual of a voiding dysfunction, including urinary incontinence, requiring the wearing of absorbent materials which have to be changed more than four times per day.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 60 percent disability rating.  The criteria for a 60 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528-7527; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for peripheral artery disease, including as secondary to in-service herbicide exposure, is denied.

Service connection for a respiratory disorder, including as secondary to in-service herbicide exposure, is denied.

Service connection for neuropathy/peripheral neuropathy of the upper extremities, including as secondary to in-service herbicide exposure, is denied.

Service connection for neuropathy/peripheral neuropathy of the lower extremities, including as secondary to in-service herbicide exposure, is denied.

The reduction of the rating for the Veteran's service-connected prostate cancer residuals from a 100 percent rating to a 60 percent rating, effective December 1, 2009, was proper, and therefore, the appeal is denied.


REMAND

The Board's review of the electronic claims file reveals that further development on the matter of entitlement to service connection for hypertension, including as secondary to in-service herbicide exposure and/or service-connected PTSD with mood and major depressive disorder is warranted.

The Veteran has asserted that is secondary to his in-service herbicide exposure and/or his service-connected psychiatric disabilities.  Post-service private treatment notes dated from 2008 showed findings of hypertension.   

In a December 2013 examination report, the examiner diagnosed hypertension, opining that the claimed disorder claimed was "less likely than not (less than 50% probability)" incurred in or caused by the claimed in-service injury, event or illness.  In the cited rationale, the examiner noted that the Veteran normotensive on date of the examination and was not currently on medication for hypertension.  Thereafter, the examiner highlighted that the more notable risk factor than Agent Orange exposure for the Veteran was his long-standing extensive smoking history, which was a well-known risk factor for the development of hypertension.

In a February 2016 statement, the Veteran's representative highlighted that several medical treatises confirmed that psychiatric disorders put an individual at a higher risk of contracting physiological conditions, such as hypertension.  Several forms of medical treatise evidence concerning links between PTSD and other significant health conditions, including hypertension, were also associated with the Veteran's electronic claims file at that time. 

Based on the cumulative evidence of record, the Board finds the April 2014 VA examination report to be inadequate, as the conclusions reached by the VA examiner do not directly address whether the Veteran's claimed hypertension was caused or aggravated by his service-connected psychiatric disabilities.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board will not proceed with final adjudication of the claim until a competent VA medical opinion is provided, in order to clarify the etiology of the Veteran's claimed hypertension on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Evidence of record further reflects that the Veteran received VA medical treatment for his claimed hypertension from Columbia VA Medical Center (VAMC) and Greenville VA Community Based Outpatient Clinic (CBOC).  As the evidence of record only includes treatment records dated up to May 2008 from those facilities, all additional pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to service connection for hypertension, including as secondary to in-service herbicide exposure and/or service-connected PTSD, with mood and major depressive disorder.  Regardless of his response, the RO must obtain all outstanding records relevant to the claim being remanded, to include VA treatment records from Columbia VAMC and Greenville VA CBOC from May 2008 to the present. 

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an appropriate VA medical opinion to clarify the etiology of his claimed hypertension.  The electronic claims file must be made available to an appropriate examiner for review of the case.  

Based on a review of the electronic claims file and the Veteran's lay assertions, the examiner must provide an opinion as to whether the diagnosed hypertension related to the Veteran's military service, to include as due to herbicide exposure.  The examiner must also provide an opinion as to whether the diagnosed hypertension is caused by or aggravated by the Veteran's service-connected psychiatric disabilities to any degree.  The examiner must also acknowledge and discuss the findings in the December 2013 VA examination report, as well as the medical treatise evidence associated with the Veteran's electronic claims file in 2016.  An examination of the Veteran must only be performed if deemed necessary by the examiner providing the opinion.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After the development requested has been completed, the RO must review the medical opinion to ensure that it is in complete compliance with the directives of this Remand.  If the opinion is deficient in any manner, the RO must implement corrective procedures at once.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


